DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 2-21, drawn to a health management system suitable for monitoring a physiological state of a person in a specific space which comprises a wearable device, wherein the physiological state sensor is disposed at the wearable device, classified in A61M 35/10.
Claims 22-24, drawn to a health management system suitable for monitoring a physiological state of a person in a specific space which comprises an environmental state sensor, classified in A61B 2560/0242.
Claims 25-26, drawn to a health management system suitable for monitoring a physiological state of a person in a specific space which comprises a local server providing additional information, classified in A47G 2029/149.
Claims 27-30, drawn to a health management system suitable for monitoring a physiological state of a person in a specific space which comprises a wireless transceiver, classified in A61B 5/0002.
Claims 31-32, drawn to a health management system suitable for monitoring a physiological state of a person in a specific space which comprises a positioning system, classified in A61B 3/0083.
Claim 33, drawn to a health management system suitable for monitoring a physiological state of a person in a specific space which comprises a cloud server, classified in A61B 5/0022.
Claim 34, drawn to a method suitable for monitoring a physiological state of a person in a specific space, classified in A63B 2230/00.
Claim 1 link inventions I-VI. The restriction requirement between the linked inventions I-VI is subject to the nonallowance of linking claim 1. Divergence between method of use of group VII and the health management system in the future will be grounds for reconsidering their examination. Upon the indication of allowability of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise requiring all the limitations of the allowable linking claims will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §
804.01.
The inventions are independent or distinct, each from the other because:
Inventions I-VI and VII are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, Group VII, can be completed by measuring a physiological state information of a person according to a position information without the need of a cloud server which is distinct from the product of Group I-VI.
Inventions I-VI are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if there is evidence of separate patentability, such as two way distinctness. For example, group I requires a wearable device, wherein the physiological state sensor is disposed at the wearable device, which is not required by group III, and group III requires a local server which is not required by group I. Group V requires a positioning system which is not required by group VI, and group VI requires a cloud server which is not required by group V. As an additional example, group IV requires a wireless transceiver which is not required by the rest of the groups. Similar points of two way distinctness exist between each pair of groups I-VI as set forth above. See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all the inventions listed in
this action are independent or distinct for the reasons given above and there would be a serious search
and/or examination burden if restriction were not required because one or more of the following
reasons apply:
	Each of the above disclosed groups requires divergent search and consideration of a distinct issue of patentability, including searching for the specific divergent classifications listed, and additional text searches pertaining to the narrow field of each group. Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Species Election
Irrespective of whichever group applicant may elect, applicant is further required under 35 US 121 (1) to elect a single disclosed species to which claims would be restricted if no generic claim is finally held to be allowable and (2) to list all claims readable thereon including those subsequently added.  
If  Group I-VI is elected, Applicant is required to elect:
(i) The wearable device comprises a shoe and provides gait information such as the one recited in claims 3, 10 and 11, or

(ii) The physiobiological state sensor comprises a photoplethysmography sensor such as the one recited in claim 4, or
If Applicant elects the photoplethysmography sensor in (ii), Applicant is further required to elect: 
(a) A warning message in response to blood pressure such as the one recited in claim 12, or
(b) A warning message in response to heart rhythm variability such as the one recited in claim 13, or 
(c) The wearable device comprises a smart bracelet, a head-mounted device, or a neck-mounted device such as the one recited in claim 19.

(iii) The physiological state sensor comprises an electroencephalography sensor such as the one recited in claim 5, or
If Applicant elects the electroencephalography sensor in (iii), Applicant is further required to elect: 
(a) A warning message related to brain disease risk such as the one recited in claim 14, or
(b) The wearable device comprises a head-mounted device such as the one recited in claim 20.

(iv) The physiological state sensor comprises a thermometer such as the one recited in claim 6, or
If Applicant elects the thermometer in (iv), Applicant is further  required to elect: 
(a) A warning message related to cardiovascular disease risk such as the one recited in claim 15, or
(b) The wearable device comprises a smart bracelet, a head-mounted device, or a neck-mounted device such as the one recited in claim 21.

(v) The physiological state sensor comprises an electromyography sensor such as the one recited in claims 7 and 16, or

(vi) The physiological state sensor comprises an electrode pad such as the one recited in claims 8 and 17, or

(vii) An air conditioning device wherein the environmental state sensor comprises an air detector such as the one recited in claim 23, or

(viii) A temperature adjustment device wherein the environmental state sensor comprises an environmental thermometer such as the one recited in claim 24, or

(ix) First wireless transceiver, and receives the signal via the second wireless transceiver, the third wireless transceiver, and the fourth wireless transceiver to execute a triangulation positioning measurement such as the one recited in claim 28, or

(x) Receives the second signal, the third signal, and the fourth signal via the first wireless transceiver to execute a triangulation positioning such as the one recited in claim 29, or

(xi) The positioning system prestores a magnetic fingerprint corresponding to the specific space such as the one recited in claim 30.

These are distinct species because their components have different functionalities and are different which, in turn, address different aspects of the invention that can function without the need of the other. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 5712705528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSSA HADDAD/Examiner, Art Unit 4165  
                                                                                                                                                                                                      /SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724